 In the Matter Of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANY (RADIO DIVISION)andUNITED ELECTRICAL,RADIO AND MACHINEWORKERS OF AMERICA, LOCAL #130Case No. R40656.-Decided July 9,1941Investigation and Certification of Representatives:stipulation for certificationon consent comparison of records.-Mr. William M. Aicher,for the Board.Mr. Walter Evans,of Baltimore, Md , for the Company..Mr. Jolin A. Green,of Baltimore, Md.; for the' Union.Mr. Bertram Diamond, ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 8, 1941, United Electrical, Radio and Machine Workers ofAmerica, Local #130, herein called the Union,.filed with the RegionalDirector for the Fifth Region (Baltimore; Maryland), a' petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees ofWestinghouse Electric 'and Manu-facturing Company (Radio Division), herein. called the Company,engaged in the manufacture and distribution of radio and relatedsignalling equipment at Baltimore, Maryland, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National. Labor Relations Act, .49 Stat. 449, herein calledtheAct.On June 10, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section '9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2,, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On June 13, 1941, the Com-pany, the Union, and the Board entered into a "STIPULATIONFOR CERTIFICATION ON CONSENT COMPARISON OFRECORDS."33 N. L. R. B., No. 56.2274:0122-42-col. 33--1G 228DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDPursuant to the stipulation, a pay-roll check by comparison ofunion designations with the pay roll of the Company for the periodending May 9, 1941, was made on June 17, 1941, under the super-vision of the Regional Director, to determine the number of em-ployees in the police department of the Company exclusive of super-visors who designated the Union as their bargaining agency.OnJune 18, 1941, the Regional Director, acting pursuant to the stipula-tion, issued and duly served upon the parties his Report on Resultsof Investigation by Inspection of Records.No objections to said Re-port have been filed by any of the parties.In his Report, the Regional Director reported that comparison ofthe union designations with the pay roll of the Company showed thateleven (11) out of sixteen (16) eligible employees authorized theUnion to represent them for purposes of collective bargaining withthe Company with -respect to rates of pay, wages, hours of employ-mont, and other conditions of employment.Upon the basis of the stipulation, the Report on Results of Investi-gation by an Inspection of Records, and the entire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentationof employees of Westinghouse Electric and ManufacturingCompany (Radio Division), Baltimore, Maryland, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All employees in the police department of the, Company exclusiveof super-visors constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.United Electrical, Radio and Machine Workers of America,.Local #130, has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining and is the exclusive representative of all theemployees in said unit within the meaning of Section 9 (a) of,the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, WESTINGITOU8E ELECTRIC AND MANUFACTURING COMPANY 229IT IS HEREBY CERTIFIEDthat United. Electrical, Radio and MachineWorkers of America, Local #130, has been., designated and selectedby a majority of the employees in the police department of Westing-house Electric and Manufacturing Company (Radio Division), Bal-timore, Maryland, exclusive of supervisors, as their representative forthe purposes of collective bargaining, and that pursuant to the pro-visions- of Section 9 (a) of the Act, United Electrical, Radio andMachine Workers of America, Local #130, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respectto rates of pay, wages, hours of, employment, and otherconditionsof employment;